Plaintiff in error, Joe Dorser, was convicted on an information charging that he did unlawfully have in his possession 14 quarts of whisky with the intention of selling the same, and his punishment fixed at confinement in the county jail for four months and a fine of $300. From the judgment he appealed by filing in this court on May 22, 1918 a petition in error with case-made. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. It appearing that the appeal herein is destitute of merit, and has apparently been abandoned, the motion to affirm will be sustained. The judgment of the trial court is therefore affirmed.